Citation Nr: 0530907	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to service 
connection for the cause of death and entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provision of 38 U.S.C.A. § 1318.

A notice of disagreement was received in December 1999.  A 
statement of the case was issued in December 1999, and a 
timely appeal was received in January 2000.

In August 2003, the Board remanded the claims to the RO for 
consideration of additional evidence received by the Board 
without prior review by the RO.

In June 2004, the Board denied the claim for DIC pursuant to 
38 U.S.C.A. § 1318 and remanded the claim for service 
connection for the cause of death for further development, 
including a medical opinion on the relationship, if any, of 
the cause of death and the veteran's service connected 
disabilities.  The Board's denial of the claim for DIC 
pursuant to 38 U.S.C.A. § 1318 was not appealed.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  At the time of his death, the veteran was service-
connected for post traumatic stress disorder (PTSD), a shell 
fragment scar on the right upper back with significant loss 
of underlying tissue, a seizure disorder, a shell fragment 
wound of the right chest, tinnitus, residuals of shrapnel in 
the left elbow, a shell fragment scar on the left upper back 
with significant loss of underlying tissue, a shrapnel wound 
of the left neck, residuals of a pleural cavity injury with 
pneumothorax, a shell fragment wound of the scalp, a shell 
fragment wound of the upper right arm and right shoulder, a 
scar of the gluteal region, and hearing loss, with a combined 
rating of 90 percent.  Additionally, the veteran was awarded 
a total rating based on individual unemployability by reason 
of service-connected disability in January 1995, which was in 
effect at the time of his death.

3.  The veteran died in October 1999.  The cause of death was 
hypertensive arteriosclerotic cardiovascular disease.

4.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.   38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§, 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a June 2004 letter, following two Board remands, the 
Appeals Management Center, (AMC) notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, of what part of that evidence she was to 
provide, and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the appellant to send the RO any 
additional evidence that pertained to her claim, and 
requested that the appellant tell the RO about any additional 
evidence she wanted VA to try to get for her.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was in November 1999, 
prior to the enactment of the VCAA.  Therefore, the appellant 
did not receive a notice complying with the requirements of 
the VCAA prior to the initial rating decision denying her 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the appellant.  
VCAA notice was provided by the RO prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the appellant is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices. Moreover, neither the appellant or her 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the appellant.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, VA medical opinions were obtained in June 
2002 and January 2005 in connection with the claim for 
service connection. 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Factual Background

The veteran had active service from December 1967 to 
September 1969, which included a tour in Vietnam in which he 
was wounded.

At the time of his death, the veteran was service-connected 
for post traumatic stress disorder (PTSD) rated at 50 
percent; a shell fragment scar on the right upper back with 
significant loss of underlying tissue rated at 30 percent; a 
seizure disorder rated at 20 percent; a shell fragment wound 
of the right chest rated at 10 percent; tinnitus rated at 10 
percent; residuals of shrapnel in the left elbow rated at 10 
percent; a shell fragment scar on the left upper back with 
significant loss of underlying tissue rated at 10 percent; a 
shrapnel wound of the left neck rated at 10 percent; 
residuals of a pleural cavity injury with pneumothorax rated 
as noncompensable (0 percent);  a shell fragment wound of the 
scalp rated as noncompensable; a shell fragment wound of the 
upper right arm and right shoulder rated as noncompensable; a 
scar of the gluteal region rated as noncompensable; and 
hearing loss rated as noncompensable; with a combined rating 
of 90 percent.  Additionally, the veteran was awarded a total 
rating based on individual unemployability by reason of 
service-connected disability in January 1995, which was in 
effect at the time of his death.

An October 1999 autopsy report from the Medical Examiner 
Division of the Arkansas State Crime Laboratory lists the 
cause of death as hypertensive arteriosclerotic 
cardiovascular disease.

A letter dated in March 2000, signed by a VA physician and 
clinical social worker from the VA Mental Health Clinic in 
Little Rock, Arkansas, is of record.  It notes that the 
veteran had been followed at the clinic for his PTSD.  The 
letter states that it is well documented in medical 
literature that having a major depressive disorder increases 
the risk of morbidity and mortality in patients with cardiac 
disease, but that increased morbidity and mortality in 
patients with cardiac disease and co-morbid PTSD is not as 
well documented.  A clinical study is cited for the 
proposition that "early sensitization to environmental 
stressors may be associated with a high prevalence of current 
PTSD and excess CVD [cardiovascular disease] risk factors in 
subjects exposed to extraordinary trauma.

In the opinion of the two clinicians who signed the letter, 
"it is impossible" to make a declarative statement about 
causation with PTSD and CVD, but there is a correlation 
between some psychiatric illnesses, including PTSD, and 
increased risk of cardiovascular complications, morbidity, 
and mortality.

In June 2002, a C-file review, including a review of the 
March 2000 letter from VA clinicians at the VA Mental Health 
Clinic in Little Rock, Arkansas, was conducted by a VA 
psychiatrist.  The psychiatrist stated that, notwithstanding 
the opinion of the VA clinicians that there is a clinical 
correlation noted between psychiatric illness and increased 
risk of cardiovascular complications, morbidity, and 
mortality, he knew of no well-controlled, scientifically 
confirmed evidence showing that PTSD would be a causative 
factor in the death of an individual from cardiovascular 
disease.  He noted that there was considerable speculation 
about the relationship between PTSD and coronary morbidity 
and that, while it was theoretically possible that there 
could be a relationship between PTSD and coronary morbidity, 
it would be pure speculation to state that such was true in 
any specific clinical case. 

In May 2004, a brief was received from appellant's accredited 
representative which cited a study funded by the National 
Institute of Health and the Sisters of Charity of Nazareth 
Health System in Louisville, Kentucky.  The study of 4,462 
male U.S. Army veterans found a higher rate of heart 
disorders, including evidence of past heart attacks, among 
Vietnam veterans who were suffering from PTSD at the time of 
the study than among other veteran subjects.  The study noted 
that, while a relationship between severe stress and heart 
disease has been confirmed in animal studies, it has been 
difficult to establish such a relationship in human studies.  
The study suggested that PTSD and other types of severe 
psychological distress may actually cause heart disease in 
humans.

In January 2005, a C-file review was conducted by a VA 
clinician, including a review of the June 2002 C-file review, 
the autopsy report and the cited study suggesting a 
relationship between PTSD and heart disease.  The physician 
noted that an association between PTSD and heart disease was 
hypothetically possible but there was no scientifically 
confirmed evidence that definitely related PTSD as being 
causative of heart disease, and that he found no relationship 
between the cause of the veteran's death from hypertensive 
arteriosclerotic cardiovascular disease and his service-
connected PTSD.  He opined that the veteran's documented 
hypercholesterolemia and smoking were much more likely to 
have caused his arteriosclerotic cardiovascular disease than 
his PTSD.

He concluded that the veteran's PTSD did not contribute 
substantially or materially to the cause of the veteran's 
death, nor did it result in such debilitating effects and 
general impairment of his health as to cause the veteran to 
be materially less capable of resisting effects and primarily 
causing death.

VA clinic notes for the period January 1996 and November 
1999, including notes from the VA Mental Health Clinic, are 
of record.  None of the notes relate the veteran's PTSD to 
any disease for which he was being treated.

Legal Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis of all the facts and 
circumstances surrounding the death of the veteran, 
including, in particular, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 C.F.R. § 3.312(b) (2005).

For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2005).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  However, it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).

Analysis

The appellant does not contend, and there is no evidence to 
support, a conclusion that the veteran's death was caused by 
a disability for which the veteran had established service 
connection during his lifetime.  Rather, the appellant 
contends that there is credible and substantial evidence of 
record to show that the veteran's service-connected PTSD 
substantially and materially contributed to the cause of his 
death from hypertensive arteriosclerotic cardiovascular 
disease.

The evidence cited by appellant to support her contention is:  
1) a study of 4,462 U.S. Army veterans; and 2) a March 2000 
letter from a VA physician and a clinical social worker at 
the VA Mental Health Clinic.

With respect to the study of 4,462 U.S. Army veterans, the 
Board notes that the study only suggests that PTSD and other 
types of severe psychological stress may cause heart disease, 
and that such a relationship has only been confirmed in 
studies of animals.  The Board finds that this study is 
speculative in that it states only that there "may" be a 
relationship.  Furthermore, that study does not specifically 
demonstrate that the veteran's heart disease, which caused 
his death, was caused by or aggravated by his PTSD.

With respect to the letter, the VA clinicians stated that 
they believed that there is a correlation between some 
psychiatric illnesses, including PTSD, and increased risk of 
cardiovascular complications, morbidity and mortality.  
However, the clinicians noted that increased morbidity, and 
mortality in patients with cardiac disease and co-morbid PTSD 
is not well documented in the literature.  They cited to the 
study of the 4,462 U.S. Army veterans for the proposition 
that early sensitization to environmental stressors may be 
associated with a high prevalence of current PTSD and excess 
CVD risk, but then stated that it was impossible to make a 
declarative statement about causation with PTSD and CVD. 

The Board finds it significant that the clinicians spoke only 
in general terms regarding a possible relationship between 
psychiatric illnesses cardiac disease and did not offer any 
specific opinions regarding the existence of a relationship 
between the veteran's PTSD and the cause of his death.  The 
Board also finds this medical opinion speculative as it only 
shows that two clinicians felt that there "may" be a 
relationship between PTSD and CVD risk.  Specifically, this 
statement does not demonstrate that the veteran's heart 
disease, which caused his death, was caused by or aggravated 
by his PTSD.

The VA psychiatrist who reviewed the record in June 2002, 
including the letter from the VA clinicians, agreed with the 
clinicians to the extent that it was theoretically possible 
that there could be a relationship between PTSD and coronary 
morbidity, but pointed out that there were no studies that 
scientifically confirmed that PTSD could cause cardiovascular 
complications, morbidity, and mortality.  The psychiatrist's 
conclusion that it would be pure speculation to state there 
was a relationship in any specific clinical case is 
consistent with the VA clinicians' statement that it was 
impossible to make a declarative statement about causation 
with PTSD and CVD.  

The VA physician who reviewed the record in January 2005 
agreed with the VA psychiatrist that, although there was a 
theoretical possibility of a relationship between PTSD and 
heart disease, there was no scientifically confirmed evidence 
of such a relationship.  Moreover, he specifically concluded 
that there were other factors such as smoking and 
hypercholesterolemia that were much more likely to have 
caused the arteriosclerotic cardiovascular disease that 
caused the veteran's death.

The Board finds that the medical evidence does not confirm a 
relationship between PTSD and heart disease without recourse 
to speculation.  In particular, the Board notes that there is 
no medical evidence of record showing any specific 
relationship between the veteran's PTSD and the 
arteriosclerotic cardiovascular disease that caused his 
death.  The Board finds that the preponderance of the 
evidence is against the claim.  Accordingly, service 
connection for the cause of death must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


